Citation Nr: 1104359	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant and claimant, had active duty 
service from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that 
denied service connection for diabetes mellitus type II.


FINDING OF FACT

Diabetes mellitus did not manifest during active service or 
within one year of service and is not otherwise related to 
service.  


CONCLUSION OF LAW

Diabetes mellitus type II was neither incurred in nor aggravated 
by the Veteran's active service, nor is it otherwise causally or 
etiologically related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated August 2005, 
October 2005, and March 2006, the Veteran was informed of the 
information and evidence necessary to substantiate the claim for 
service connection.  The Veteran was also advised of the types of 
evidence VA would assist in obtaining, as well as the Veteran's 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in August 2005 prior to 
the initial unfavorable decision in March 2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.  The Veteran has received all 
essential notice, and has had a meaningful opportunity to 
participate in the development of his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, VA treatment records, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the Veteran.   

In this decision, after weighing all the lay and medical 
evidence, the Board has found as a fact that there was no in-
service injury or disease, including no chronic in-service 
symptoms of disability of diabetes mellitus type II.  Because 
there is no in-service injury or disease or event to which 
competent medical opinion could relate a current disability, 
there is no reasonable possibility that a VA examination or 
opinion could aid in substantiating the current claim for service 
connection for diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 38 C.F.R. § 
3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would substantiate 
the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's diabetes mellitus would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).



Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as diabetes 
mellitus, to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In this case, the Veteran contends that he experienced symptoms 
of diabetes mellitus during active service.  He describes these 
symptoms as excessive thirst and frequent urination.  Service 
treatment records are negative for complaints of excessive 
thirst.  On a November 1973 report of medical history, the 
Veteran reported frequent urination, which the examiner noted had 
been present for many years.  In spite of the Veteran's assertion 
that this frequent urination was due to undiagnosed diabetes 
mellitus, blood tests during service showed normal glucose levels 
in April 1991, April 1992, and May 1992.  Post-service, blood 
tests revealed glucose levels within normal limits in October 
1996, February 1998, August 2002, and April 2003.  

Additionally, the Board notes that the Veteran did complain of 
increased urgency and incomplete voiding during service as 
evidenced by a June 1992 service treatment record; however, the 
doctor associated these symptoms with left hydrocele, right 
epidimytis, and chronic prostatitis.  The Veteran attended a 
urology consultation in July 1992.  The service examiner 
diagnosed prostatitis and epididymitis with reactive hydrocele, 
rule out tuberculosis and rule out neurogenic bladder.

While the Veteran recently has asserted, for VA disability 
compensation purposes, that he experienced excessive thirst 
during service, such assertion is outweighed by his own multiple, 
contemporaneous reports of symptoms in service, both during 
treatment and at periodic examinations, that do not include any 
mention of excessive thirst, and by an absence of complaints of 
excessive thirst until years after service.  The in-service 
histories given by the Veteran on various occasions during 
treatment, which do not reflect any complaints of excessive 
thirst, are of more probative value than his more recent 
assertion of having had excessive thirst during service because 
the in-service histories were contemporaneous to service, and 
were made for treatment purposes.  Such histories made for 
treatment purposes may be considered exceptionally trustworthy 
because the Veteran had a strong motive to tell the truth at that 
time in order to receive proper care.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value).

The Board also notes that the Veteran was diagnosed with "new 
onset" of diabetes mellitus in March 2004, eight years after 
separation from service.  Such a prolonged period from service 
separation until March 2004 without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
such as negative service and post-service blood tests, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Based on the normal blood sugar levels throughout service and for 
many years after service, along with the association of the 
Veteran's frequent urination in service with diagnoses unrelated 
to diabetes mellitus, the Board finds that a preponderance of the 
evidence is against the claim for service connection for diabetes 
mellitus.  

The Veteran has not demonstrated that he has expertise in medical 
matters.  While there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus between 
an in-service event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating any in-
service complaints of frequent urination to his diabetes 
mellitus, the Board finds that the etiology of the Veteran's 
diabetes mellitus is too complex an issue, one typically 
determined by persons with medical training, to lend itself to 
lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such 
as the frequent urination or excessive thirst, which are non-
medical in nature; however, he is not competent to render a 
medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  No medical evidence of record 
establishes a relation between active duty service and the 
Veteran's diabetes mellitus.  The medical evidence of record 
shows the Veteran's frequent urination during service to be 
unrelated to his current diabetes mellitus.   The record also 
contains consistent negative blood tests during and after 
separation from service.  There is no contrary medical opinion of 
record.

Finally, the Board addresses the issue of service connection 
based upon the presumption in 38 C.F.R. § 3.309.  As the 
Veteran's diabetes mellitus was not manifested until eight years 
after service, the Veteran's diabetes mellitus did not manifest 
within one year after separation from service.  Therefore, 
service connection based upon the one year presumption is not 
warranted.  38 C.F.R. § 3.309.

In sum, the Veteran had no complaints, treatment, or diagnosis of 
diabetes mellitus during service.  The first evidence of diabetes 
mellitus is eight years after separation from service.  The 
Veteran's frequent urination was related to his other diagnosed 
disorders of left hydrocele, right epidimytis, and chronic 
prostatitis.  Blood tests during and after service were negative 
for any indication of diabetes mellitus.  The weight of the 
evidence shows no symptomatology during service or continuity of 
symptomatology since separation from service.  The evidence shows 
no nexus between the Veteran's disability and his service.  
Additionally, as the Veteran is not competent to determine the 
etiology of his diabetes mellitus,  his assertions of nexus are 
not competent evidence.  



Based on all evidence of record, the Board finds that a 
preponderance of the evidence is against the claim for service 
connection for diabetes mellitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


